NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TOMMY BENNY SUDIARTATE,                          No.   19-72585

                Petitioner,                      Agency No. A096-499-646

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Tommy Benny Sudiartate, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Mohammed v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Sudiartate’s motion to

reopen as untimely, where the motion was filed more than seven years after the

final order of removal, and where Sudiartate failed to demonstrate a material

change in country conditions in Indonesia to qualify for the regulatory exception to

the time limitation for filing a motion to reopen. See 8 C.F.R. § 1003.2(c)(2),

(3)(ii); Najmabadi v. Holder, 597 F.3d 983, 990-91 (9th Cir. 2010) (BIA did not

abuse its discretion in denying motion to reopen where petitioner failed to submit

material evidence of qualitatively different country conditions).

      Sudiartate’s motion to take judicial notice is denied. See Fisher v. INS, 79

F.3d 955, 963-64 (9th Cir. 1996) (en banc) (court’s review is limited to the

administrative record).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                     19-72585